Case 2:20-cv-00955-JLB-NPM Document 58-21 Filed 03/29/21 Page 1 of 4 PagelD 700

Henry Schein Named to Fortune® Magazine's ‘Change the World’ List | Business Wire 3/28/21, 2:00 AM

businesswire

A BERKSHIRE HATHAWAY COMPANY

84 HENRY SCHEIN”

Henry Schein Named to Fortune® Magazine’s ‘Change the
World’ List

Company Recognized for its Role as Co-Founder and Private Sector Lead of
the Pandemic Supply Chain Network

 

EXHIBIT 21

 

 

 

https://www. businesswire.com/news/home/20200921005408/en/Henry-Schein-Named-to-Fortune®-Magazine's-‘Change-the-World’-List Page 1of 4
Case 2:20-cv-00955-JLB-NPM Document 58-21 Filed 03/29/21 Page 2 of 4 PagelD 701

Henry Schein Named to Fortune® Magazine's ‘Change the World’ List | Business Wire 3/28/21, 2:00 AM

OFTORTE Tekh s Pee tTORe Com

UNE

   

Chan
the \ vid

WE FOUND MORE THAN 10 COMPANIES
TAKING ON SOCIETY'S UNSOLVED
PRODLINS—ANO DOOSTING

THEIR DUSINTSS AS A OESULT

https://fortune.com/change-the-world/2020/search/ (Graphic: Business Wire) CO

September 21, 2020 08:05 AM Eastern Daylight Time

MELVILLE, N.¥.--(BUSINESS WIRE)--Henry Schein, Inc. (Nasdaq: HSIC) announced today that it has been named
to FORTUNE® magazine’s “Change the World" list, an annual ranking of companies that have had a positive social
impact through activities that are part of their core business strategy. Henry Schein was recognized for its role in
helping to create the Pandemic Supply Chain Network (PSCN), a public-private partnership aimed at saving lives
by strengthening the resilience of the global health supply chain in response to pandemics. Henry Schein serves as
the PSCN’s private sector lead.

The PSCN, co-founded by Henry Schein, is a public-private initiative that brings together the private sector and
global organizations — including the World Health Organization, World Economic Forum, the United Nations World
Food Programme, the World Bank, the U.S. Centers for Disease Control, UNICEF, and approximately 60 health
care manufacturers and suppliers — to embrace a common commitment to a cause. Since the PSCN's inception,
Henry Schein, as private sector lead, has worked intensively to develop a platform for data sharing, market visibility,
and operational coordination for health care products to more effectively match global demand with global supply.

https://www.businesswire.com/news/home/20200921005408/en/Henry-Schein-Named-to-Fortune®-Magazine's-’Change-the-World'-List Page 2 of 4
Case 2:20-cv-00955-JLB-NPM Document 58-21 Filed 03/29/21 Page 3 of 4 PagelD 702

Henry Schein Named to Fortune® Magazine's ‘Change the World’ List | Business Wire 3/28/21, 2:00 AM

The trust-based relationships built between sectors through the PSCN has been crucial in enabling the sharing of
information and facilitating the ability of key stakeholders to navigate together the supply chain challenges caused
by global pandemics.

“Henry Schein is driven by a sense of purpose and mission, and we are honored to be named to FORTUNE@®
magazine's ‘Change the Wortd’ list for our enduring commitment to these values,” said Stanley M. Bergman,
Chairman of the Board and Chief Executive Officer of Henry Schein. “Since our founding in 1932, Henry Schein
has been guided by the belief that we can align our strengths as a business with the needs of society to make a
positive difference. Through the Pandemic Supply Chain Network, we have had the opportunity to work with
leaders from all sectors of society to help create a safer world through more effective pandemic preparedness and
response.”

Since the onset of the COVID-19 pandemic in fate 2019, the PSCN has taken an active role in developing critical
tools to strengthen the supply chain, including advocacy, procurement, and product recommendations. Henry
Schein's long-term leadership in the PSCN enabled the Company to deploy insights in response to the COVID-19
pandemic, specifically advocating for and disseminating guidelines for proper usage of personal protective
equipment (PPE) to promoting the judicious use of PPE. The Company's collaboration with its PSCN partners
reinforces Henry Schein’s commitment to public-private partnerships as a means of addressing complex societal
issues.

FORTUNE® magazine's “Change the World” list celebrates companies and leaders that embrace corporate
purpose and recognize how it can add value to business and society. FORTUNE® evaluates the companies by
measurable social impact, business results, degree of innovation, and corporate integration. To view the entire list,
please visit: https://fortune.com/change-the-world/.

About Henry Schein, Inc.

Henry Schein, inc. (Nasdaq: HSIC) is a sotutions company for health care professionals powered by a network of
people and technology, With approximately 19,000 Team Schein Members worldwide, the Company's network of
trusted advisors provides more than 1 million customers globally with more than 300 valued solutions that improve
operational success and clinical outcomes. Our Business, Clinical, Technology, and Supply Chain solutions help
office-based dental and medical practitioners work more efficiently so they can provide quality care more

effectively. These solutions also support dental laboratories, m institution lth care clinics, as well
as other alternate care sites.

Henry Schein operates through a centralized and automated distribution network, with a selection of more than
120,000 branded products and Henry Schein private-brand products in stock, as well as more than 180,000
additional products available as special-order items.

A FORTUNE 500 Company and a member of the S&P 500® index, Henry Schein is headquartered in Metvilte,
N.Y., and has operations or affiliates in 31 countries. The Company's sales from continuing operations reached
$10.0 billion in 2019, and have grown at a compound annual rate of approximately 13 percent since Henry Schein
became a public company in 1995.

   
 

Cookies Settings
For more information, visit Henry Schein at www.henryschein.com, Facebook.com/H

@HenrySchein on Twitter.
Accept All Cookies

https://www. businesswire.com/news/home/20200921005408/en/Henry-Schein-Named-to-Fortune®-Magazine’s-‘Change-the-World’-List Page 3 of 4

 
Case 2:20-cv-00955-JLB-NPM Document 58-21 Filed 03/29/21 Page 4 of 4 PagelD 703

Henry Schein Named to Fortune® Magazine's ‘Change the World’ List | Business Wire 3/28/21, 2:00 AM

Contacts
Ann Marie Gothard, Vice President, Corporate Media Relations,

Annmarie.gothard@henryschein.com, (631) 390-8169

By clicking “Accept All Cookies”, you agree to the storing of cookies on
your device to enhance site navigation, analyze site usage, and assist in

our marketing efforts. Cookie Policy

s://services.busi wire,co ie-poli

https://www. businesswire.com/news/home/20200921005408/en/Henry-Schein-Named-to-Fortune®-Magazine's-‘Change-the-World’-List Page 4 of 4
